DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure Figs. 4 (a) and 5 (a) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figs 1, 2, 3, 4 a/b, and 5 a/b are too light in print for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it repeats the claim limitation.  It should be a concise statement of the technical disclosure.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “first slug .  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claim limitation appears to invoke a Markus Group, therefore, the claim should be amended as follow: “2 are selected from the group consisting of fibers, flaky materials or elastic particles ”. It should be amended for clarification of the claim limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1recites the limitation "the following step" inline 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting What leakage amount?

The term "slightly smaller" and “small enough” , and “several times” in claim 1 are a relative term which renders the claim indefinite.  The term "slightly smaller" , “small enough” , and “several times” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites
 1-…”a particle size of each of the following stages of the plurality of plugging particles is determined sequentially in a same way “… What same way? The claim is not clear what the limitation is referring to as “same way”. 
2-   The claim recites on 1) “a first –stage plugging is performed.., ‘’’ .and “a second-stage plugging is performed” …”, however, on steps 2), 3), and 4) have a plugging slurries injected into what?  Are there different steps of performing and injecting into the fracture with 1) and 2) and 3) and 4)?
3- The claim recites on 3) …” a third plurality of plugging particles” What are they?  

3 recites the limitation “the second plurality of plugging particles” and "the last-stage plugging" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: stages 2 to state n?

Claim 7 recites the limitation "the last-stage plugging" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2017/0328171 A1) (“Payne: herein) and further in view of Soliman et al. (US 6,283,210 B1) ("Soliman" herein)

Claim 1
 A multi-slug staged plugging method applicable to a fractured formation, as best understood based on the indefiniteness above, sequentially comprising the following steps:
	1)    determining a number of stages of a multi-stage plugging according to the average opening of the fractures, and a particle size of each of a plurality of plugging particles in each stage, one stage of the multi-stage plugging corresponding to one slug, wherein a process is as follows: 
a first-stage plugging is performed by using bridging particles, the bridging particles have a particle size being slightly smaller than D, and an average particle size of the bridging particles is represented as D1;
a second-stage plugging is performed by using a first plurality of plugging particles of the plurality of plugging particles, wherein the first plurality of plugging particles have an average particle size D2 being larger than D1/4 and smaller than Di; and 
 	a particle size of each of the following stages of the plurality of plugging particles is determined sequentially in a same way until an average particle size Dn of a second plurality of plugging particles in a last-stage plugging of the plurality of plugging particles is small enough to form a tight plugging layer;
	2)    injecting a first plugging slurry only containing the bridging particles having the average particle size of D1 through a first slug first to form a bridging particle layer;
	3)    injecting a second plugging slurry containing a third plurality of plugging particles of the plurality of plugging particles in several times through a plurality of slugs to form a particle filling layer, wherein the third plurality of plugging particles have an average particle size of D2~Dn-1; and
	4)    finally injecting a third plugging slurry containing the second plurality of plugging particles having an average particle size being Dn through a second slug to form the tight plugging layer. [0006; 0014; 0047-0049; 0057; 0075; 0085-0087; 0092-0094; 0123-0126]
Payne however does not explicitly discloses determining an average opening of fractures around a well as D according to logging data and a leakage amount. 
	Soliman teaches the above limitation (See Claim 6 →Soliman teaches this limitation in that during a completion phase occurring after drilling the well, but before finishing the completion phase of the well, determining potential water and gas 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of zonal isolation of Payne with the above limitation, as taught by Soliman, in order to lead to higher hydrocarbon production, larger ultimate recovery factor and lower production of unwanted water. (Col. 1 lines 56-58)
	
Claim 2
Payne discloses the multi-slug staged plugging method applicable to the fractured formation according to claim 1, wherein in step 1), the average particle size D2 of the first plurality of plugging particles used in the second-stage plugging approaches D1/4. [0092-0094; 0123-0126]

Claim 3
Payne discloses the multi-slug staged plugging method applicable to the fractured formation according to claim 1, wherein in step 1), the second plurality of plugging particles used in the last-stage plugging are an ultrafine plugging agent having an average particle size Dn being smaller than 0.1mm.  [0092-0094; 0123-0126]

Claim 4
Payne discloses the multi-slug staged plugging method applicable to the fractured formation according to claim 1, wherein in step 2), the bridging particles are rigid particles, and the rigid particles are walnut shells or calcium carbonate. [0126]

Claim 5
Payne discloses the multi-slug staged plugging method applicable to the fractured formation according to claim 1, wherein in step 3), fibers, flaky materials or elastic particles are selected as the third plurality of plugging particles from stage 2 to stage n to improve plugging stability, wherein a particle size of the fibers, a particle size of the flaky materials or a particle size of the elastic particles correspond the average particle size of D2~Dn-i of the third plurality of plugging particles, respectively. [0123--0126]

Claim 6
Payne discloses the multi-slug staged plugging method applicable to the fractured formation according to claim 5, wherein the fibers are animal hairs or plant fibers, the flaky materials are mica flakes or rice husks, and the elastic particles are rubber particles or asphalt. [0124-025]

7 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et Soliman, as applied to claim 1, and further in view of Luo et al. (US 2016/00069153 A1) (“Luo” herein).

Claim 7
Payne discloses the multi-slug staged plugging method applicable to the fractured formation according to claim 1.  Payne however does not explicitly discloses wherein in step 4), bentonite or lime milk is added to the second plurality of plugging particles used in the last-stage plugging to increase a compactness.
	Luo teaches the limitation above (See paragraph 0005 → Luo teaches this limitation in that Existing plugging materials mainly include cement materials such as ordinary cement slurry, gel cement slurry, diesel bentonite cement slurry and the like; granular bridging plugging materials such as walnut shells, rubber particles, perlite, raw shellfish, asphalt and the like; fibrous bridging plugging materials such as plant fibers, animal fibers; flaky bridging plugging materials such as mica sheet, cellophane and the like) for the purpose of solving the well leakage problem. [0005]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of zonal isolation of Payne with the above limitation, as taught by Luo, in order to solve the well leakage problem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaarpour (US 2005/0124502 A1) Sealing composition for sealing subterranean zone penetrated by well bore to restore lost circulation, comprises formation bridging component, seepage loss component, and oil wetting component teaches The formation -bridging component comprises an angular carbon compound. The seepage loss component comprises fibrous cellulose material or shredded cellulose material. The oil-wetting component comprises a lecithin liquid dispersion, Huang et al. (US 2009/0286702) Using Nanoparticles for Water Flow Control in Subterranean Formations teaches Non-aqueous carrier fluids containing nano-sized particles in high concentration are effective for zone isolation and flow control in water shutoff applications for subterranean formations. The nanoparticles interact with water and solidify it to inhibit its flow, but do not have the same effect on hydrocarbons and thus selectively assist the production of hydrocarbons while suppressing water, and Boney et al. (US 2010/0243242 A1) METHOD FOR COMPLETING TIGHT OIL AND GAS RESERVOIRS teaches A method and apparatus for processing a subterranean formation comprising stimulating and fracturing a subterranean formation, and drilling the subterranean formation wherein the drilling and fracturing occurs without removing equipment for drilling from the formation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/29/2021